United States Court of Appeals
                                                     Fifth Circuit
                                                  F I L E D
       UNITED STATES COURT OF APPEALS               April 6, 2004
            For the Fifth Circuit
                                               Charles R. Fulbruge III
                                                       Clerk

                No. 03-30319


     ILLINOIS CENTRAL RAILROAD COMPANY,

                                      Plaintiff-Appellee,

                   VERSUS

          JAMES E. MAYEUX; ET AL.,

                                              Defendants,


     JAMES E. MAYEUX; BARBARA R. MAYEUX,

                                 Defendants-Appellants.




 JAMES E. MAYEUX and BARBARA RICHARD MAYEUX,

                                 Plaintiffs-Appellants,
                   VERSUS

         ILLINOIS CENTRAL RAILROAD,

                                      Defendant-Appellee.



       BARBARA RICHARD MAYEUX; ET AL.,

                                               Plaintiffs,

BARBARA RICHARD MAYEUX; JAMES E. MAYEUX, JR.,

                                 Plaintiffs-Appellants,
                                    VERSUS

                   ILLINOIS CENTRAL RAILROAD COMPANY,

                                                        Defendant-Appellee.



              Appeal from the United States District Court
                  For the Middle District of Louisiana
                                (99-CV-678)
Before BENAVIDES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       This is the second appeal in this case.          In the first appeal,

we reversed the district court’s partial summary judgment in favor

of Illinois Central and remanded for trial upon a single issue of

disputed fact regarding whether Illinois Central could prove that

there was a public demand for its proposed expropriation.1                 On

remand, the district court held a bench trial that included two

full   days   of   testimony   in   which    numerous    shippers   presented

evidence of their demand for the proposed railroad spur.             Even the

Mayeuxs’ expert witness conceded that there was a public demand

during his testimony.      The district court decided that Illinois

Central had proven the existence of the requisite public demand for

this project.



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   Illinois Central v. Mayeux, 301 F.3d 359(5th Cir. 2002).


                                      2
      The Mayeuxs challenge the district court’s decision on two

grounds. First, the Mayeuxs claim that the district court deviated

from this court’s mandate when it limited its examination to

whether Illinois Central had established a public demand for the

railway service track. Second, the Mayeuxs argue that the district

court used an outdated standard for determining whether              such a

public demand existed by relying on jurisprudence predating the

1974 revisions to the Louisiana state Constitution.           We find that

the district court faithfully followed our mandate, and we are

precluded from reaching the Mayeuxs’ second argument.

      In the first decision on appeal, we recognized that the

existence of a public demand for the railroad spur was a key aspect

of the necessary purpose inquiry required for expropriation under

Louisiana law.2     While there are other factors that go into the

consideration of whether a proposed expropriation meets a necessary

purpose,3    because   the   Mayeuxs    had    challenged    only   whether

sufficient   public    demand   supported     the   expropriation   and   had

presented expert testimony that conflicted with the railroad’s

evidence on this point, we remanded the case to the district court

to resolve that dispute.4        Specifically, this court found that



  2
   Id. at 367-68.
  3
   See id.
  4
   See id.



                                    3
there was a genuine dispute as to but one issue of material fact,

i.e. whether there was a public demand for the project, and

therefore ordered the district court to try this single issue

without further consideration of whether the other aspects of the

necessary purpose inquiry, which had not been contested by the

parties, had been met.5       As the mandate has issued in this court’s

prior   decision,    any    consideration    of   the   finally   adjudicated

aspects of necessary purpose would be improper at this point.6

Thus, the issue before this panel is whether the district court

erred    in   finding      that   there    was    public   demand    for    the

expropriation.

       After reviewing the record in this case, the briefs and oral

argument of the parties, as well as the district court’s reasons

for its judgment, we conclude that the evidence fully supports the

trial court’s decision on the public demand issue and its judgment

of expropriation.       Accordingly, we affirm the district court’s

judgment in full.




       AFFIRMED


   5
    Id. at 368-69.
   6
     Patterson v. Shumate, 504 U.S. 753, 112 S. Ct. 2242, 119 L. Ed. 2d. 519
(1992)(noting that one panel of the Fifth Circuit is bound by the precedent of
previous panels absent an intervening Supreme Court or en banc decision); Martin
v. Medtronic, Inc., 254 F.3d 573, 577 (5th Cir. 2001); United States v. Zuniga-
Salinas, 945 F.2d 1302, 1306 (5th Cir. 2001).



                                       4